DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 05/24/2021.
Claims 1-8, 10-12, 14-18 and 20 are currently pending in this application. Claims 1, 10, 14, 16, 18 and 20 have been amended. Claims 9, 13 and 19 are cancelled.
No new IDS has been filed.

Response to Arguments
The previous 112(b) rejections to claims 5-8 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 103 rejections to claims 1-4, 10-12 and 16-18 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-8, 10-12, 14-18 and 20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, 10 and 16,

Szeto et al. (US 2018/0018590 A1) teaches a distributed, online machine learning system is presented. Contemplated systems include many private data servers, each having local private data. Researchers can request that relevant private data servers train implementations of machine learning algorithms on their local private data without requiring de-identification of the private data or without exposing the private data to unauthorized computing systems. The private data servers also generate synthetic or proxy data according to the data distributions of the actual data. The servers then use the proxy data to train proxy models. When the proxy models are sufficiently similar to the trained actual models, the proxy data, proxy model parameters, or other learned knowledge can be transmitted to one or more non-private computing devices. The learned knowledge from many private data servers can then be aggregated into one or more trained global models without exposing private data - see figs. 1, 2; abstract, paras. [0045] and [0055] of Szeto.

Bonawitz et al. (US 10,504,154 B1) teaches a method and system for providing private local sponsored content selection and improving intelligence models through distribution among mobile devices. This allows greater data gathering capabilities through the use of the sensors of the mobile devices as well as data stored on data storage components of the mobile devices to create predicted models while offering better opportunities to preserve privacy. Locally stored profiles comprising machine intelligence models may also be used to determine the relevance of the data gathered and in improving an aggregated model for identifying the relevance of data and the selection of sponsored content items. Distributed optimization is used in conjunction with privacy techniques to create the improved machine intelligence models – see abstract, figs. 2, 3; columns 7, 15, 18 and 20 of Bonawitz.

McLean (US 2019/0149564 A1) teaches a method and system of securely propagating analytical models for detection of security threats and/or malicious actions among a threat intelligence community. Attributes of security data accessed members of the threat intelligence community can be determined and encoded. Analytical model(s) can be developed for detection of potential malicious actions using the encoded attributes of the security data and a derivation data schema, and this derivation data schema can be encrypted. The model(s) can be translated into common exchange formats for sharing the model with community members. The encrypted derivation data schema can be transmitted to the community members. After receipt, the derivation data schema can be decoded by the community members, and the derivation data schema can be applied to security data to determine if the encoded attributes are found – see abstract, fig. 1; paras. [0005] - [0007] of McLean.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations, 
the claims 1, 10 and 16 in a system, a method or a product for:
synthesizing, by a system, a machine learning model based on an aggregate of the plurality of model parameters via a data privacy scheme that comprises a privacy process and a homomorphic encryption process in a federated learning environment;
generating, by the system, a model parameter from the plurality of model parameters as a response to a query from a plurality of queries;
modifying, by the system, the response by implementing the privacy process to generate a modified response; and
encrypting, by the system, the modified response by implementing the homomorphic encryption process to generate an encrypted response.

Dependent claims 2-8, 11, 12, 14, 15, 17, 18 and 20 are allowed as they depend from allowable independent claim 1, 10 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495